Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 10, 2007                                                    Clifford W. Taylor,
                                                                               Chief Justice

  131778                                                             Michael F. Cavanagh
                                                                     Elizabeth A. Weaver
                                                                            Marilyn Kelly
                                                                       Maura D. Corrigan
  HIGHLAND PARK POLICEMEN                                            Robert P. Young, Jr.
  & FIREMEN RETIREMENT SYSTEM,                                       Stephen J. Markman,
                                                                                    Justices
           Plaintiff/Counter-

           Defendant-Appellee, 

  and
  HIGHLAND PARK RETIRED
  POLICE & FIREMEN ASSOCIATION, 

             Intervening Plaintiff, 

  and
  CHARLES HARPER,

           Intervening

           Plaintiff-Appellant,          

  v        	                                   SC: 131778     

                                               COA: 252424      

                                               Wayne CC: 02-242359-CZ

  CITY OF HIGHLAND PARK,

  HIGHLAND PARK FINANCE 

  DIRECTOR, HIGHLAND PARK 

  TREASURER, HIGHLAND 

  PARK CITY CLERK, and 

  HIGHLAND PARK CITY 

  COUNSEL, 

             Defendants-Appellees,
  and
  HIGHLAND PARK EMERGENCY
  FINANCIAL MANAGER, 

            Defendant/Counter-           

            Plaintiff-Appellee.      

  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the June 22, 2006
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

      KELLY, J., would grant leave to appeal.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 10, 2007                    _________________________________________
       l0104                                                                Clerk